UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1700


In Re: WILLIAM C. BOND,

                Petitioner.



                 On Petition for Writ of Mandamus.
                        (No. 1:14-cr-00186)


Submitted:   October 30, 2015               Decided:   November 5, 2015


Before WILKINSON, WYNN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William C. Bond, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William C. Bond petitions for a writ of mandamus, seeking

an order from this court directing the district court to make

its docket “whole” and properly captioned or titled, to produce

an order terminating an attorney from criminal proceedings, and

to unseal attorney termination matters.            Bond also requests that

this court “provide a framework for future district courts to

determine how they should go about such matters, including a

step-by-step procedure which would include separating [attorney]

‘disqualification’ matters from ‘inquiry’ matters.”                     He further

requests that this court remand matters to the district court

for   “further       consideration”       and   adopt        certain     protocols

governing “conflict of interest” and attorney “disqualification”

hearings.     We conclude that Bond is not entitled to mandamus

relief.

      Mandamus   is     a     drastic     remedy   to     be    used     only   in

extraordinary circumstances.            Kerr v. U.S. Dist. Court, 426 U.S.

394, 402 (1976); United States v. Moussaoui, 333 F.3d 509, 516

17 (4th Cir. 2003).           Mandamus relief is available only when

there are no other means by which the relief sought could be

granted, In re Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may

not be used as a substitute for appeal.                 In re Lockheed Martin

Corp., 503 F.3d 351, 353 (4th Cir. 2007).                    The party seeking

mandamus    relief    bears    the   heavy   burden     of    showing    that   his

                                         2
entitlement to relief is clear and indisputable.                 Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).

     We conclude after review of the mandamus petition that Bond

has not established a clear and indisputable entitlement to the

relief    he    seeks.    Accordingly,      although    we    grant    leave   to

proceed in forma pauperis, we deny the petition for a writ of

mandamus.      We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in    the    materials

before   this    court   and   argument   would   not   aid    the    decisional

process.



                                                              PETITION DENIED




                                      3